EXHIBIT PARTNERSHIP AGREEMENT THIS PARTNERSHIP AGREEMENT ("Agreement"), is made and entered into as of by and between OptimizeRx Corporation ("OptimizeRx"), a Michigan corporation having an address at 407 Sixth Street, Rochester, MI 483087 and Dendrite International, Inc. d/b/a Cegedim Dendrite ("Cegedim Dendrite"), a New Jersey corporation having an address at 1405 Route 206 South, Bedminster, New Jersey 07921. WITNESSETH: WHEREAS, OptimizeRx provides a lead generation portal on the internet and would like to market its OFFERx product to customers with Cegedim Dendrite as its exclusive adjudication provider; and WHEREAS, among its products and services, Cegedim Dendrite provides card printing, adjudication and program management of persistency solutions and related support services to the pharmaceutical industry; and WHEREAS, each of OptimizeRx and Cegedim Dendrite believe that they would mutually benefit from a teaming arrangement under which the parties would market their respective solutions and provide business referrals to the other. NOW, THEREFORE, in consideration of the foregoing premises and the mutual representations, warranties, covenants, and agreements contained herein, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS 1.1The following capitalized terms shall have the respective meanings given them below: "Affiliate" shall mean any Person which directly or indirectly controls, is controlled by or is under common control with, another Person. The term "control" (including its correlative meanings "controlled by" and "under common control with") means possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a Person (whether through ownership of securities or partnership or other ownership interests, by contract or otherwise). "Confidential Information" shall mean any and all business and technical information of a party disclosed to, or otherwise acquired or observed by, the other party, whether communicated in writing, orally, electronically or in any other form, except Confidential Information does not include any information which (1) becomes generally available to the public through no fault of the receiving party, (2) was independently developed by the receiving party without access to the disclosing party's Confidential Information or (3) becomes available to the receiving party on a non-confidential basis from a source other than the disclosing party; provided that such source is not prohibited from transferring the information to the receiving party by a contractual, legal or fiduciary obligation. "Covered Solutions" shall mean collectively the "OptimizeRx Solution", the "Cegedim Dendrite Solution" and the "OFFERx Solution," except as stated otherwise. "Customer Lead" shall mean a Potential Customer that is in the market for an internet lead generation portal, persistency programs and/or card adjudication program management and which is identified by one party (the "Referring Party") and disclosed to the other party (the "Non-Referring Party"). "Cegedim Dendrite Solutions" shall mean Cegedim Dendrite's persistence and loyalty group offerings which are more fully described in Schedule A. "Person" shall mean any individual, firm, corporation, unincorporated association, partnership, limited liability company, trust, Governmental Authority or other entity. "Potential Customer" shall mean a potential brand customer of a Covered Solution in the pharmaceuticals industry. "Solution" shall mean the OptimizeRx Solution or the Cegedim Dendrite Solution, as applicable. "Proposal" shall mean a written document prepared by a patty and provided to a Customer Lead which sets forth the material terms under which the party proposes to provide its Covered Solution to the Customer Lead. "OptimizeRx Solution" shallmean OptimizeRx's lead generation and advertising internet portal solution as set forth in Schedule B. "OFFERx Solution"shall mean OptimizeRx's OFFERx product plus Cegedim Dendrite's standard Opus Health Services. "Opus Health Services" shall mean the standard administrative services provided by Cegedim Dendrite relating to prescription card redemption programs wherein Cegedim Dendrite processes pharmaceutical prescription claims through Cegedim Dendrite's network of pharmacies and other providers as described under Exhibit A to Schedule D attached hereto. "OFFERx Product" shall mean the proprietary web-based platform used to introduce brands to consumers actively managing their healthcare needs of OptimizeRx as described in Schedule C. ARTICLE II CLIENT INTRODUCTIONS AND REFERRALS; REFERRAL FEES 2.1Each party shall, in accordance with the terms of this Agreement, (i) endeavor to identify Customer Leads for the other party and (ii) cross-reference, where appropriate, the other party's Covered Solutions in its dealings with Potential Customers. 2.2In the event the parties jointly identify a Potential Customer, the parties shall use reasonable commercial efforts to jointly prepare and deliver a sales presentation to the identified Potential Customer. 2.3With the exception of initial lead generation discussions, neither patty shall engage in discussions with a Potential Customer concerning the other patty's Solutions without the presence of a representative of such other party, unless such other party has provided its consent waiving its right to be present at such discussions. 2.4Each patty will maintain full responsibility and accountability for any pricing it provides, and ensure that its pricing sufficiently addresses the Covered Solution to be provided to the Potential Customer. 2.5Where the Referring Party has entered into a revenue-generating contractual relationship with the Customer Lead for an OptimizeRx Solution or a Cegedim Dendrite Solution, the Non-Referring Party will pay to the Referring Patty a referral commission (the "Referral Commission") as described in the Referral Commission Table under Schedule E attached hereto. 2.6The Non-Referring Patty will furnish the Referring Party with a copy of each fully executed customer contract under which a Referral Commission is to be paid within thirty (30) days of its execution. 2.7Payment of any Referral Commissions will be due in full in U.S. dollars within thirty (30) days of the end of the calendar quarter in which full payment, or of each partial payment, by the customer was received by the Non-Referring Patty until the full amount has been paid. Late payments will not be subject to interest charges. 2.8A Customer Lead shall be provided by the Referring Party in writing to the Non-Referring Party. The Non-Referring Party shall confirm in writing to the Referring Party whether the Potential Customer is a Customer Lead. Where the parties cannot reasonably agree on which party generated a Customer Lead, no Referral Commission will be due and payable for the applicable customer contract. In determining which patty generated the Customer Lead, the parties may use information provided by the customer as evidence of which party generated the Customer Lead. The parties agree to work in good faith to determine who generated the Customer Lead. 2.9In the event the Non-Referring Party breaches its obligation to pay a Referral Commission for a particular Customer Lead, the Referring Party may, among its other rights and remedies hereunder, cease to refer Potential Customers to the Non-Referring Patty upon ten (10) days written notice thereof and the Non-Referring Party's failure to cure such breach within ten (10) days of having received such notice. 2 2.10 For clarification, subject to Section 2.5, Referral Commissions may only be paid to OptimizeRx for referral of Customer Leads resulting in revenue generating relationships for the Cegedim Dendrite Solutions. Subject to Section 2.5, Referral Commissions will not be paid to OptimizeRx for revenue generating relationships for Cegedim Dendrite products or services other than the Cegedim Dendrite Solutions listed under Schedule A. ARTICLE
